Name: Commission Regulation (EEC) No 364/87 of 4 February 1987 amending Regulations (EEC) Nos 2710/84 and 3262/85 as regards the final date for apportioning aid provided for under Regulation (EEC) No 1207/84 among small-scale milk producers
 Type: Regulation
 Subject Matter: business classification;  processed agricultural produce
 Date Published: nan

 6. 2. 87 Official Journal of the European Communities No L 35/11 COMMISSION REGULATION (EEC) No 364/87 of 4 February 1987 amending Regulations (EEC) Nos 2710/84 and 3262/85 as regards the final date for apportioning aid provided for under Regulation (EEC) No 1207/84 among small-scale milk producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products (1), as last amended by Regulation (EEC) No 1 338/86 (2), and in particular Article 2a thereof, Whereas Council Regulation (EEC) No 1207/84 (3), as amended by Regulation (EEC) No 3177/84 (4), fixed the amounts per Member State and the criteria for the appor ­ tionment, among producers of the aids to support the incomes of small-scale milk producers during the 1984/85 , and 1985/86 milk years ; Whereas Commission Regulation (EEC) No 2710/84 (^ as last amended by Regulation (EEC) No 1164/86 (*), set 1 September 1986 as the date by which the apportionment of the aids for the 1984/85 milk year must be completed ; whereas certain Member States are having difficulty in abiding by that date ; whereas a new date should accor ­ dingly be set ; Whereas Commission Regulation (EEC) No 3262/85 f) sets the date by which the apportionment of the aids for the 1985/86 milk year must be completed ; whereas, in view of the delay in apportioning the aid for the 1984/85 milk year, the abovementioned date should be put back from 1 January 1987 to 1 July 1987, HAS ADOPTED THIS REGULATION : Article 1 The date '1 September 1986' in the second paragraph of Article 1 of Regulation (EEC) No 2710/84 is hereby replaced by '1 March 1987'. Article 2 The date '1 January 1987' in the second paragraph of Article 1 of Regulation (EEC) No 3262/85 is hereby replaced by '1 July 1987'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26 . 5. 1977, p. 6 . (2) OJ No L 119, 8 . 5 . 1986, p. 27. (3) OJ No L 115, 1 . 5 . 1984, p. 74. (4) OJ No L 298 , 16. 11 . 1984, p. 6 . Is) OJ No L 258 , 27. 9 . 1984, p. 11 . ( «) OJ No L 106, 23 . 4. 1986, p. 10 . 0 OJ No L 311 , 22. 11 . 1985, p. 21 .